In the United States Court of Federal Claims
                                        No. 18-1216C
                                   (Filed: August 12, 2019)


                                            )
 JARURN INVESTORS, LLC,                     )      Motion to Dismiss; RCFC 12(b)(1);
                                            )      RCFC 12(b)(6); Subject Matter
                      Plaintiff,            )      Jurisdiction; Failure to State a Claim;
                                            )      Contract Interpretation; Contract
 v.                                         )      Disputes Act; Implied Covenant of
                                            )      Good Faith and Fair Dealing; Unjust
 THE UNITED STATES,                         )      Enrichment.
                                            )
                      Defendant.            )
                                            )

Nicolas J. Racioppi, Jr., Morristown, N.J., for plaintiff. Khaled J. Klele and Ashley N.
Higginson, Morristown, N.J., on the brief.

Andrew Hunter, Civil Division, United States Department of Justice, Washington, D.C.,
with whom were Joseph H. Hunt, Assistant Attorney General, Robert E. Kirschman, Jr.,
Director, and Misha Preheim, Assistant Director, for defendant. Redding C. Cates,
United States Postal Service, Washington, D.C., of counsel.


                                       OPINION

FIRESTONE, Senior Judge

       Pending before the court is the United States’ (the “government”) motion to

dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of the Rules of the United States Court of

Federal Claims (“RCFC”) (ECF 8). The underlying action was filed by plaintiff, Jarurn

Investors, LLC (“Jarurn”), on August 14, 2018. Jarurn is the owner and landlord of a

property leased by the United States Postal Service (“USPS”). Jarurn is seeking $32,800

in connection with the removal of asbestos floor tiles at the property leased by USPS.
Compl. ¶ 23. Jarurn seeks damages based on theories of breach of contract, breach of the

implied covenant of good faith and fair dealing, and unjust enrichment. Id. at ¶¶ 24-35.

       On December 14, 2018, the government moved to dismiss Jarurn’s breach of

contract claim and breach of the implied covenant of good faith and fair dealing for

failure to state a claim upon which relief can be granted and to dismiss Jarurn’s unjust

enrichment claim for lack of jurisdiction. For the reasons that follow, the court agrees

with the government and DISMISSES all of Jarurn’s claims.

I.     FACTUAL AND PROCEDURAL BACKGROUND

       A.     The Lease Agreement Between Parties

       The following facts are taken from Jarurn’s complaint and are deemed true for the

purposes of this decision. Jarurn owns the premises located at 347 Georges Road,

Dayton, New Jersey (the “Premises”). Compl. ¶ 1. In 1970, USPS entered into a lease

agreement (the “1970 Lease”) with Jarurn’s predecessor in interest. Id. at ¶ 8. The 1970

Lease contained built-to-suit specifications in which USPS provided for improvements to

the Premises, including the installation of asbestos tile flooring. Id. at ¶ 9. In 1995, Jarurn

acquired the Premises, subject to USPS’ then-current lease. Id. at ¶ 10. The parties have

since maintained a continuous landlord/tenant relationship. Id. at ¶ 11.

       The parties entered the subject lease in 2015 (the “2015 Lease”). Compl. ¶ 12.

Section 9 of the General Conditions to the 2015 Lease states in relevant part: “[u]nless

due to the act or negligence of the Postal Service, if . . . friable asbestos material or any

other hazardous/toxic materials or substances … are subsequently identified on the

premises, the Landlord agrees to remove such materials or substances upon notification


                                               2
by the Postal Service at Landlord’s sole cost and expense. . . .” Id. at ¶ 15; Ex. A at GC-2

§ 9.1 The 2015 Lease became effective on May 1, 2015 and will expire on April 30, 2020.

Id. Ex. A at 1 § 2 (“TO HAVE AND TO HOLD the said premises with their

appurtenances for the following term: FIXED TERM: The term becomes effective May

01, 2015 with an expiration date of April 30, 2020, for a total of 5 Years.”).

       B.     Alleged Breach

       Jarurn received a Notice of Maintenance Enforcement (“Notice of Maintenance”)

from USPS demanding the repair and replacement of cracked and missing asbestos floor

tiles on October 27, 2015. Compl. ¶ 13. The Notice of Maintenance came after several

months of discussions between USPS and Jarurn concerning the repair and replacement

of the floor tiles. Id. at ¶ 13; Ex. D. The Notice of Maintenance stated that two separate

certified letters, dated January 13, 2015 and July 1, 2015, informed Jarurn of the need to

repair the flooring and that Jarurn acknowledged that it had received the letters on

January 22, 2015 and July 7, 2015. Id. at Ex. D. The Notice of Maintenance further stated

that Jarurn had been further advised that USPS would act to correct the repairs if Jarurn

did not meet the specified completion dates of February 12, 2015 and July 24, 2015 and

would deduct the cost of the repair and replacement from the rent. Id.




1
  USPS has since changed this language in its form lease to now state “[u]nless due to the
negligence of the Postal Service, if after the Lease Commencement Date or any renewal thereof .
. . upon notification by the Postal Service, Landlord agrees to remediate such Environmental
Contamination to the extent required by Environmental Laws.” Compl. ¶ 18; Ex. E.


                                               3
       Earlier, on August 24, 2015, Jarurn, in response to the letters it had received from

USPS regarding the floor tiles, informed USPS via letter that removing the tiles would

require remediating the asbestos associated with those tiles. Compl. ¶ 19., Ex. F. Jarurn

also informed USPS that it read the 2015 Lease as requiring USPS to pay for the asbestos

removal cost. Id. Jarurn explained that under Section 9 of the 2015 Lease, any damage or

environmental remediation required “due to the act or negligence” of USPS would be

USPS’s responsibility. Id. at Ex. F. Jarurn asserted that, because USPS had required the

original landlord to install asbestos tiles back in 1970, USPS was responsible for the cost

of removing the damaged asbestos tiles. Id. The letter concluded by stating that Jarurn

would be willing “to replace the damaged tiles provided Tenant removes and disposes of

all friable [asbestos] as required by law and regulation.” Id.

       USPS replied to Jarurn on September 22, 2015, stating its position that Jarurn and

not USPS is responsible for the cost of replacing the asbestos floor tiles, relying on the

Maintenance Rider contained in the 2015 Lease.2 Id. at ¶ 19, Ex. G. USPS stated in that

email that if Jarurn failed to complete the tile replacement, “the Postal Service has the

legal right to contract for the work and to charge [Jarurn] for such work . . . and deduct all

such costs, fees and interest from [Jarurn’s] rent.” Id. at Ex. G.




2
 The Maintenance Rider states in part: “The Landlord shall, except as otherwise specified herein
and except for damage resulting from the act or negligence of Postal Service agents or
employees, maintain the demised premises… in good repair and tenantable condition…
Landlord’s duties include repair and replacement as necessary.” Def.’s Mot. to Dismiss, Ex. 1.


                                               4
       Jarurn responded to the Notice of Maintenance on February 1, 2016 by sending a

Notice of Default to USPS which declared that USPS’ failure and refusal to assume the

obligation of asbestos remediation placed USPS in default of its obligations under the

2015 Lease. Id. at Ex. H. Jarurn reiterated its position in its Notice that USPS was in

default because USPS caused the tiles to be installed. Id. Jarurn agreed, however, to

perform the remediation and replacement work while reserving its claims against USPS.

Id. at ¶ 20, Ex. H.

       USPS replied on March 18, 2016, disputing Jarurn’s interpretation of the 2015

Lease. Id. at Ex. I. Nonetheless, USPS agreed that Jarurn could proceed with replacing

the asbestos floor tiles while preserving a claim for the removal costs, consistent with

paragraph 8 of the 2015 Lease, the Claims and Disputes provision. Id. at ¶ 21; id. at Ex. I.

       Thereafter, Jarurn retained Stevens Environmental Services to perform the

remediation work. Id. at ¶ 22. Jarurn received invoices from Stevens on June 16, 2016,

September 5, 2016, and March 16, 2017. Id. at ¶ 23. The cost of the asbestos removal and

abatement came to $32,800. Id. at ¶ 23. This amount is only for asbestos removal and

abatement. Id. Jarurn has assumed responsibility for the additional cost of replacing the

flooring. Id.

       C. Procedural Background

       On February 12, 2018, pursuant to 41 U.S.C. § 7103, Jarurn submitted a claim for

$32,000 to Esther M. Tinort, the contracting officer named in the 2015 Lease. Compl. at

Ex. B. The claim was made in accordance with the Contract Disputes Act of 1978, as

required by the 2015 Lease. Id. at ¶¶ 4-5, Ex. A. On February 15, 2018, Frank N. Mason


                                             5
confirmed receipt of Jarurn’s claim by USPS. Id. at ¶ 6, Ex. C. The contracting officer

failed to provide a response within 60 days, deeming it denied pursuant to 41 U.S.C.

§ 7103(f)(5).3 Id. at ¶ 7. This action followed.

       As noted above, Jarurn filed this action on August 14, 2018, seeking damages for:

(1) an alleged breach of contract by USPS for failing to pay for the removal and

abatement of friable asbestos; (2) an alleged breach of the implied covenant of good faith

and fair dealing by USPS for failing to pay for the removal and abatement of friable

asbestos; and (3) unjust enrichment of USPS by refusing to pay for the removal and

abatement of friable asbestos. Id. at ¶¶ 24-35.

       The government filed its motion to dismiss on December 14, 2018. Def.’s Mot. to

Dismiss (“Def.’s MtD”) (ECF No. 8). Briefing on the motion was completed on April 16,

2019. Argument was heard on July 2, 2019.

II.    STANDARD OF REVIEW

       In ruling on a motion to dismiss pursuant to RCFC 12(b)(1), a court must accept

all uncontested factual assertions within the complaint as true and correct and determine

whether the court has jurisdiction over the claim presented given those facts. Estes

Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014) (citation omitted). In

ruling on a 12(b)(6) motion to dismiss, the court must decide whether the plaintiff has



3
  41 U.S.C. § 7103(f)(5) states that “[f]ailure by a contracting officer to issue a decision on a
claim within the required time period is deemed to be a decision by the contracting officer
denying the claim and authorizes an appeal or action on the claim as otherwise provided in this
chapter. However, the tribunal concerned may, as its option, stay proceedings of the appeal or
action to obtain a decision by the contracting officer.”


                                                 6
provided “enough facts to state a claim to relief that is plausible on its face.” Fed. R. Civ.

P. 8(a); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S.
662, 678 (2009). The facts pleaded are accepted as true at this stage, and inferences are to

be made in favor of the plaintiff. Athey v. United States, 908 F.3d 696, 706 (Fed. Cir.

2018) (citation omitted). Legal conclusions and conclusory statements, however, are not

entitled to this presumption of truth. K-Tech Telecomm., Inc. v. Time Warner Cable, Inc.,

714 F.3d 1277, 1282 (Fed. Cir. 2013). A complaint should only be dismissed under

RCFC 12(b)(6) “when the facts asserted by the claimant do not entitle him to a legal

remedy.” Welty v. United States, 926 F.3d 1319, 1324 (Fed. Cir. 2019) (citation omitted).

In this connection, “when ruling on Rule 12(b)(6) motions to dismiss” the court must

consider “documents incorporated into the complaint by reference and matters of which a

court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.
308, 322 (2007); see also State of Mont. v. United States, 33 Fed. Cl. 82, 88 n.4 (1995)

(“Documents referred to and relied upon in the complaint . . . are not beyond the

pleadings and may be considered by the court in deciding whether to dismiss the

complaint for failure to state a claim.”) (citation omitted).

III.   DISCUSSION

       A.     Jarurn Has Failed To State A Claim For Breach Of Contract

       Jarurn alleges that USPS breached the 2015 Lease when it declined to “provide

payment for the removal of the friable asbestos material.” Compl. ¶ 28. According to

Jarurn, because USPS’ original 1970 Lease with the previous landlord included a

provision requiring the installation of the asbestos tile, USPS is liable for remediating the

                                              7
asbestos found to be friable in 2015. Compl. ¶¶ 8-9, 15-17. Jarurn’s claim rests on

Section 9 of the 2015 Lease’s “General Conditions,” which states:

              Unless due to the act or negligence of the Postal Service, if . . .
              friable asbestos material . . . [is] subsequently identified on the
              premises, the Landlord agrees to remove such materials or
              substances upon notification by the Postal Service at Landlord’s sole
              cost and expense in accordance with EPA and/or state guidelines[.]

Id. at Ex. A at GC-2 § 9 (emphasis added). Jarurn argues that USPS’ alleged

specification and insistence that asbestos tiles be used in 1970 constituted an “act”

which makes USPS responsible for the cost of removing the asbestos tiles fourty-

five years later. Compl. ¶ 27.

       The government argues in its motion to dismiss that Jarurn’s interpretation

of the Lease Agreement is unreasonable and does not support a breach of contract

claim. The government argues that the phrase “[u]nless due to the act or

negligence of the Postal Service” only covers acts or negligence by USPS that take

place while USPS is in a contractual relationship with Jarurn. Def.’s MtD at 7.

Because the alleged USPS “act” of requiring asbestos tiles occurred in 1970, and

not during the term of Jarurn’s Lease Agreement with USPS, the government

contends that Jarurn is responsible for the asbestos removal. Id. The government

contends that to read the Lease Agreement to mean that USPS is liable for actions

taken years before Jarurn entered into its lease with USPS would create a “weird

and whimsical result.” Id. (quoting Gould, Inc. v. United States, 935 F.2d 1271,

1274 (Fed. Cir. 1991) (quoting Arizona v. United States, 216 Ct. Cl. 221, 575 F.2d
855, 863 (1978))); see Chevron U.S.A., Inc. v. United States, 110 Fed. Cl. 747


                                             8
(2013) (“Construction of the terms of a contract, like construction of a statute,

should ‘avoid absurd and whimsical results’”) (quoting Nw. Marine Iron Works v.

United States, 493 F.2d 652, 657 (Ct. Cl. 1974)). As the government explains,

Jarurn purchased the premises in 1995, Compl. ¶ 10, twenty-five years after the

asbestos tiles were installed, Compl. ¶¶ 8-9, and thus could not have reasonably

understood that the “act or negligence” exception in Section 9 would apply to

materials installed by the prior landlord. The government argues that Section 9

does not apply and thus Jarurn is responsible for the asbestos removal.

       The government further argues that requiring asbestos tiles to be installed under

the 1970 Lease with Jarurn’s predecessor, assuming USPS stipulated that asbestos tiles

be installed on the premises, is in any event not an “act” within the meaning of the 2015

Lease. Def.’s MtD at 8 (“It is axiomatic that contract formation is different than contract

performance. Compare Restatement (Second) of Contracts Ch. 2-4 (1981) with id. Ch.

10-11.”). The government explains that a contract which requires that asbestos tiles be

used is not an “action” by USPS. Rather, it is a contract provision to which both parties

agreed to be bound. Restatement (Second) of Contracts §§ 1-2 (defining a contract as a

promise to act or refrain from acting), 17-18 (explaining the requirement of a bargain and

the manifestation of mutual assent).4 The court understands the government to argue that



4
  The government further argues, in the alternative, that even if Jarurn is correct, and a provision
in a decades-old lease constitutes the Postal Service’s “act” under Section 9 of the current Lease,
that fact merely removes Jarurn’s obligation to abate the asbestos and does not make USPS liable
for the cost. Def.’s MtD at 8-9. Because the court finds for the reasons stated above that Jarurn’s
reading of the Lease Agreement is not supported, the court does not reach this argument.


                                                 9
Jarurn, and not USPS, is liable for removing the asbestos tiles and paying for the removal

and abatement unless USPS by some act or negligence caused the asbestos tiles to

become friable during the period of Jarurn’s lease with USPS.

       In response to the government’s arguments, Jarurn contends that the 2015 Lease

contains no time limitation as to USPS’ “acts” and thus the agreement unambiguously

confirms Jarurn’s interpretation. Pl.’s Resp. at 7-8 (ECF No. 12). Jarurn argues that its

interpretation is also supported by Poorvu v. United States, 420 F.2d 993, 999 (Ct. Cl.

1970), and Spodek v. United States, No. 3:07-1888, 2017 WL 770568 at *1 (N.D. Tex.

Feb. 28, 2017). Id. at 5-6. Those cases provide that the government can be liable for

breach of an implied warranty in situations where the government has required a design

specification that later proves to cause damage.

       The court finds that Jarurn’s reading of the Lease Agreement is unsupported, and

thus, Jarurn has not stated a breach of contract claim against the government. The “act”

that Jarurn complains of in this case is USPS’ alleged agreement with the previous

landlord to install asbestos floor tiles. Compl. ¶¶ 8-9.5 It is unreasonable to read the term

“act” in Jarurn’s 2015 Lease to include an alleged USPS specification that the prior

landlord install asbestos tiles under a prior lease. The court agrees with the government

that a contract requirement that the prior landlord use asbestos tiles is not an “act” or


5
  Several times in its response, Jarurn argues that the Government “does not deny that it specified
the asbestos floor tiles at issue or that the asbestos floor tile caused the hazardous condition on
the Premises.” See Pl. Resp. at 2; see also id. at 4, 6, 7. Not only would such a factual denial be
inappropriate in the context of a motion to dismiss, but the government expressly reserved the
right to challenge Jarurn’s factual allegations should its motion to dismiss be denied. See Def.’s
MtD at 2, n.1.


                                                10
negligence triggering USPS’ liability under Section 9 of the 2015 Lease. Section 9

absolves USPS of liability for asbestos removal unless USPS’ “act or negligence” causes

the asbestos to become “friable” and thus in need of removal and abatement. Jarurn’s

reading of Section 9 ignores the language of the 2015 Lease and of the lease term, which

limits USPS’ liability for “acts” to the term of the lease. In short, the 2015 Lease

unambiguously states that the landlord is responsible for the removal and abatement of

asbestos in all situations except where the subsequent identification of friable asbestos is

due to the “act or negligence” of USPS; USPS’ prior specification under another contract

is not sufficient to give rise to USPS’ liability under the 2015 Lease. The court finds that

Jarurn’s reading of the 2015 Lease conflicts with the plain meaning of Section 9 which

refers to “act[s] or negligence” subsequent to the signing of the 2015 Lease.

       Jarurn’s reliance on Poorvu and Spodek to suggest that USPS can be liable for a

breach of contract under the 2015 Lease based on an alleged defective design

specification is misplaced. In Poorvu, the Court of Claims, relying on United States v.

Spearin, held that an implied warranty extended from the Postal Service’s faulty design

specifications to the builder-lessor as well as to the party to whom the builder

immediately assigned his rights to the original lease term. 420 F.2d at 998 (citing United

States v. Spearin, 248 U.S. 132 (1918)). At issue in Poorvu was an agreement between a

landlord and the Post Office Department (“POD”) which provided that the landlord

would construct a building to POD’s specifications and in return POD would lease it for

thirty years. Id. at 995-96. Three years into the lease term, the original landlord sold the

property and assigned the lease to Poorvu. Id. at 996-97. Prior to construction, the POD


                                              11
removed certain pilings from the design that were to be placed under the outside parking

lot and maneuvering area. Id. at 996. Failure to include these pilings eventually caused a

break in the water main and damage to the property. Id. at 997. The Court of Claims

concluded on these facts that the contract to construct the building and the lease

agreement were actually one contract, id. at 999-1000, and held that the POD’s design

specifications included an implied warranty that if the building were constructed in

accordance with the plans, it “would be fit for its intended purpose, i.e. suitable for rental

for at least the initial rental period[.]” Id. at 997.

       The facts in Poorvu are clearly distinguishable from the facts in this case. Jarurn’s

complaint does not allege any warranty regarding asbestos tiles in the 1970 Lease, much

less the assignment of a warranty to Jarurn. Nothing in Poorvu suggests that it governs a

case involving a subsequent lease agreement made decades later with a different landlord

who entered into a new lease with USPS. For these same reasons, Jarurn’s reliance on

Spodek is misplaced. Spodek involved a single lease and construction agreement in which

USPS was held to have extended an implied warranty of specification. Spodek, 2017 WL
770568 at *1; see also Opp. at 6. Spodek did not involve a subsequent lease with a

different landlord.

       Finally, both Spodek and Poorvu involved claimed breaches of implied warranty.

Jarurn has not pled a claim for breach of implied warranty. “To recover for a breach of

implied warranty, a plaintiff must allege and prove (1) that a valid warranty existed, (2)

the warranty was breached, and (3) the plaintiff suffered harm caused by the breach.”

Lakeshore Eng’g Servs., Inc. v. United States, 748 F.3d 1341, 1348-49 (Fed. Cir. 2014)


                                                 12
(citing Hercules v. United States, 24 F.3d 188, 197 (Fed. Cir. 1994)). Jarurn’s complaint

does not contain any allegations of any such warranty. See generally Compl. In fact, the

word “warranty” does not appear in Jarurn’s complaint. Jarurn has therefore failed to

allege “that a valid warranty existed,” as required to state a claim for breach of such a

warranty. See Lakeshore, 748 F.3d at 1348-49. Moreover, even if Jarurn had alleged a

breach of warranty claim in its complaint, this court would not have jurisdiction over

such claim. Jarurn never asserted breach of warranty before the contracting officer.

Therefore, the claim is outside of this court’s jurisdiction. See 41 U.S.C. § 7103(a)(1)

(“Each claim by a contractor against the Federal Government relating to a contract shall

be submitted to the contracting officer for a decision.”); 41 U.S.C. § 7104(b)(1) (granting

jurisdiction to the Court of Federal Claims for contractor appeals of “the decision of a

contracting officer under section 7103 of this title”).

         It is for all of these reasons that Jarurn has failed to state a breach of contract

claim.

         B.     Jarurn Has Failed To State A Claim For Breach Of The Implied
                Covenant Of Good Faith And Fair Dealing

         The government argues that Jarurn’s claim for breach of the covenant of good

faith and fair dealing must be dismissed because Jarurn has not alleged facts to support a

breach of the covenant of good faith and fair dealing. Under the Restatement of

Contracts:

                To state a claim for breach of the implied covenant of good faith and
                fair dealing, a party must do more than allege a simple breach of
                contract. Specifically . . . a party generally must allege some kind of
                “subterfuge[ ]” or “evasion[ ],” such as “evasion of the spirit of the


                                                13
              bargain, lack of diligence and slacking off, willful rendering of
              imperfect performance, abuse of a power to specify terms, [or]
              interference with or failure to cooperate in the other party’s
              performance.”

Dotcom Assocs. I, LLC v. United States, 112 Fed. Cl. 594, 596 (2013) (quoting

Restatement (Second) of Contracts § 205 (1981)). The government contends that Jarurn

has not alleged anything more than a breach of contract claim. Def.’s MtD at 9 (citing

Compl. ¶¶ 30-31). Jarurn argues in response that it has stated a breach of good faith

claim because “[i]t is the Postal Service’s inaction in abating the environmental

condition it caused and its position that the 2015 Lease supports that the friable asbestos

can remain on the Premises unabated that is a breach of the implied covenant of good

faith and fair dealing[.]” Pl.’s Resp. at 11.

       The court agrees with the government. While every contract includes an implied

covenant of good faith and fair dealing, the scope of that duty “depends in part on what

that contract promises (or disclaims).” Precision Pine & Timber, Inc. v. United States,

596 F.3d 817, 830 (Fed. Cir. 2010). This implied covenant “cannot expand a party’s

contractual duties beyond those in the express contract or create duties inconsistent with

the contract’s provisions.” Id. at 831. “[A]n act will not be found to violate the duty

(which is implicit in the contract) if such a finding would be at odds with the terms of the

original bargain, whether by altering the contract’s discernible allocation of risks and

benefits or by conflicting with a contract provision.” Metcalf Constr. Co. v. United States,

742 F.3d 984, 991 (Fed. Cir. 2014). Here, to state a claim for breach of the implied

covenant of good faith and fair dealing, Jarurn had to allege a specific provision of the



                                                14
contract “was undermined by the government’s actions.” Dobyns v. United States, 915
F.3d 733, 740-41 (Fed. Cir. 2019); Precision Pine, 596 F.3d at 831. Jarurn has not

identified any contract provision or a contract right that was undermined by USPS’

actions. Jarurn has only asserted that USPS failed to assume its responsibilities with

regard to the asbestos tiles found on the premises. This is the same claim as Jarurn’s

breach of contract claim. That the parties to the 2015 Lease disagree as to the meaning of

Section 9 does not convert a breach of contract claim to a breach of implied covenant of

good faith and fair dealing. As such, Jarurn’s claim for breach of the implied covenant of

good faith and fair dealing must be dismissed for failure to state a claim.

       C.     The Court Lacks Jurisdiction Over Jarurn’s Claim For Unjust
              Enrichment

       It is well-settled that claims for unjust enrichment are based on a theory of

implied-in-law contracts for which this court lacks jurisdiction. “An unjust enrichment

claim is an equitable implied-in-law contract claim.” Copar Pumice Co., Inc. v. United

States, 112 Fed. Cl. 515, 538 (2013) (citing Int’l Air Response v. United States, 75 Fed.

Cl. 604, 612 (2007); Cross Country Indus., Inc. v. United States, 231 Ct. Cl. 899, 901

(1982)). The Tucker Act does not waive sovereign immunity for claims that are implied-

in-law. Hercules, Inc. v. United States, 516 U.S. 417, 423 (1996) (“We have repeatedly

held that [the jurisdiction of the claims court] extends only to contracts either express or

implied in fact, and not on contracts implied in law”) (citation omitted); Trauma Serv.

Grp. v. United States, 104 F.3d 1321, 1324-25 (Fed. Cir. 1997). Jarurn has no response to

this established precedent. Nor could Jarurn allege an implied in fact contract where there



                                             15
is an express agreement between the parties regarding the same subject matter. See Seh

Ahn Lee v. United States, 895 F.3d 1363, 1373 (Fed. Cir. 2018) (“It is well settled that

‘the existence of an express contract precludes the existence of an implied-in-fact

contract dealing with the same subject matter, unless the implied contract is entirely

unrelated to the express contract.’”) (citations omitted); Trauma Serv. Group v. United

States, 104 F.3d 1321, 1328 (Fed. Cir. 1997) (“an implied-in-fact contract cannot exist if

an express contract already covers the same subject matter”) (citation omitted).

Therefore, Jarurn’s claim for unjust enrichment is outside the jurisdiction of this court

and must be dismissed.

                                     CONCLUSION

       For these reasons, the court GRANTS the government’s motion to dismiss

Jarurn’s complaint in its entirety. The clerk shall enter judgment dismissing the case

consistent with this opinion.

       IT IS SO ORDERED.



                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge




                                             16